         Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                    *
                                                    *
 RASHID CONTEH,                                     *
                                                    *
                 Plaintiff,                         *
                                                    *
                                                            Civil Action No. 20-cv-10736-ADB
                 v.                                 *
                                                    *
 CHAD WOLF, Acting Secretary, U.S.                  *
 Department of Homeland Security, et al.,           *
                                                    *
                 Defendants.                        *

   MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION TO DISMISS AND
                PLAINTIFF’S MOTION TO STRIKE

BURROUGHS, D.J.

       On April 14, 2020, Plaintiff Rashid Conteh filed a complaint against Chad Wolf, Acting

Secretary of the U.S. Department of Homeland Security (“DHS”); Matthew T. Albence, Acting

Director of U.S. Immigration and Customs Enforcement (“ICE”); Todd Lyons, Acting Field

Office Director of ICE’s Boston Field Office; Michael Richard Pompeo, U.S. Secretary of State;

Maria E. Brewer, U.S. Ambassador to Sierra Leone; and William P. Barr, U.S. Attorney General

(collectively, “Defendants”), alleging that Defendants’ refusal to facilitate his return to the

United States from Sierra Leone for immigration proceedings violates the Fifth Amendment of

the U.S. Constitution and various federal statutes. [ECF No. 1 (“Compl.”)].

       Currently before the Court are Defendants’ motion to dismiss, [ECF No. 13], and

Conteh’s motion to strike certain portions of Defendants’ memorandum in support of their

motion to dismiss and accompanying declaration, [ECF No. 18]. For the reasons set forth below,

Defendants’ motion, [ECF No. 13], is GRANTED and Conteh’s motion, [ECF No. 18], is

DENIED.
             Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 2 of 17



I.          BACKGROUND

            A.     Factual Background

            For purposes of this motion, the relevant facts are drawn from the complaint, [Compl.],

 and viewed in the light most favorable to Conteh. See Ruivo v. Wells Fargo Bank, N.A., 766

  F.3d 87, 90 (1st Cir. 2014).

            Conteh is a citizen and national of Sierra Leone. [Compl. ¶ 9]. On September 13, 2000,

  Conteh was admitted to the United States as a refugee. [Id. ¶ 10]. Subsequently, Conteh applied

  to adjust his status to lawful permanent resident but his application was denied on May 22, 2004.

  [Id. ¶ 11]. On February 25, 2009, the Government began removal proceedings against Conteh.

  [Id. ¶ 12]. Conteh again applied to adjust his immigration status and, on June 19, 2009,

  Immigration Judge (“IJ”) Eliza Klein of the Boston Immigration Court (“BIC”) granted his

  application. [Id. ¶ 13]. DHS appealed IJ Klein’s decision and the Board of Immigration Appeals

  (“BIA”) remanded the case for a determination regarding whether Conteh was a “violent or

  dangerous individual.” [Id. ¶ 14]. Such a finding would have required him to demonstrate

  “exceptional and extremely unusual hardship” to obtain an adjustment of status. [Id.].

            Following the remand, Conteh had an immigration hearing on November 16, 2009.

  [Compl. ¶ 15]. Representing himself at this proceeding, Conteh withdrew his application for

  adjustment of status upon the advice of his criminal attorney, who had advised Conteh that a

  pending criminal case for possession with intent to distribute marijuana disqualified him from

     becoming a lawful permanent resident. [Id.]. Because Conteh withdrew his application for an

  adjustment of status and then offered no other arguments in opposition to his removal, IJ Klein

  ordered Conteh removed. [Id. ¶ 16]. Conteh did not appeal and the removal order became final

  the same day. [Id.].




                                                    2
         Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 3 of 17



       Although Conteh was ordered removed in November 2009, ICE did not deport him to

Sierra Leone until April 2017. [Compl. ¶ 18]. In May 2017, now represented by counsel,

Conteh filed a motion in the BIC to reopen his immigration proceedings. [Id. ¶ 19]. In support,

Conteh, relying on a Supreme Court case, Moncrieffe v. Holder, 569 U.S. 184 (2013), argued

that his removal had been ordered based on a legal error concerning what constitutes an

aggravated felony under the Immigration and Nationality Act (the “INA”). [Compl. ¶ 19].

IJ Maureen O’Sullivan granted Conteh’s motion and reopened his removal proceedings, which

allowed Conteh to apply for an adjustment of status for the third time. [Id. ¶ 20].

       At the next BIC master calendar hearing on August 29, 2018, Conteh’s counsel requested

that the IJ order ICE to facilitate Conteh’s return to the United States so that he could be

physically present at his next hearing. [Compl. ¶ 21]. The IJ denied the request but continued

the proceedings until November 20, 2019 to give Conteh time to try to get back to the United

States for the hearing. [Id. ¶¶ 21–22].

       In April, May, and October 2019, Conteh’s counsel contacted ICE by email and mail,

requesting that ICE return Conteh to the United States, but ICE provided no substantive

response. [Compl. ¶¶ 23–28]. He also attempted to contact the U.S. Attorney’s Office for the

District of Massachusetts regarding Conteh’s return but likewise received no substantive

response. [Id. ¶¶ 31–35].

       At the November 20, 2019 master calendar hearing in the BIC, Conteh did not appear

either in person or via videoconference. [Compl. ¶ 36]. Instead, Conteh’s counsel requested that

the IJ issue a subpoena for Conteh’s return. [Id.]. IJ O’Sullivan denied the motion for a

subpoena but granted a year-long continuance to allow Conteh to seek ICE’s help in securing his




                                                  3
          Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 4 of 17



return. [Id.]. Conteh currently has a hearing before the BIC scheduled for November 20, 2020.

[Id.].

         In advance of this hearing, ICE has not contacted Conteh or his counsel to discuss

facilitating his return to the United States or his participation in his removal proceedings via

videoconference. [Compl. ¶¶ 39–40].

         B.     Procedural Background

         On April 14, 2020, Conteh filed his four-count complaint against Defendants, seeking

declaratory and injunctive relief. [Compl.]. In Count 1, he alleges that he is entitled to a writ of

mandamus pursuant to 28 U.S.C. § 1361 because he has a right to return to the United States,

Defendants have a clear, non-discretionary duty to facilitate his return, and no alternative

adequate remedies are available to him. [Id. ¶¶ 43–51]. In Count 2, he asserts that Defendants’

refusal to return him to the United States violates the INA because, in his view, his right to

reopen his removal proceedings under the INA is meaningless if he is unable to attend his

reopened proceedings in person. [Id. ¶¶ 52–59]. In Count 3, he claims that he is entitled to relief

under the Administrative Procedure Act (the “APA”) because he is entitled to return to the

United States and Defendants have unlawfully withheld agency action (i.e., facilitating his

return). [Id. ¶¶ 60–67]. Finally, in Count 4, he alleges that Defendants have violated the Due

Process Clause of the Fifth Amendment because a person who is not physically present at

removal proceedings is substantially hindered in his ability to oppose the removal. [Id.

¶¶ 68–73]. For relief, Conteh asks the Court to declare Defendants’ refusal to return him to the

United States unlawful and to order Defendants to immediately facilitate his return. [Id. at 20].

         On August 26, 2020, Defendants moved to dismiss the complaint pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). [ECF No. 13]. On September 9, 2020, Conteh




                                                  4
            Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 5 of 17



   simultaneously opposed Defendants’ motion, [ECF No. 20], and moved to strike certain

   statements in Defendants’ memorandum and declaration in support of their motion, [ECF No.

   18]. On September 22, 2020, Defendants filed a reply, [ECF No. 24], and an opposition to

   Conteh’s motion to strike, [ECF No. 23].

II.       LEGAL STANDARD

          In evaluating a motion to dismiss under Rule 12(b)(1) of the Federal Rules of Civil

   Procedure, the Court must determine whether the facts as alleged in the complaint, “taken at face

   value,” support subject matter jurisdiction. Gordo-González v. United States, 873 F.3d 32, 35

   (1st Cir. 2017). The Court “appl[ies] a standard of review ‘similar to that accorded to a dismissal

   for failure to state a claim’ under subsection 12(b)(6).” Rodriguez v. Mass. Parole Bd., No.

   16-cv-11113, 2017 U.S. Dist. LEXIS 24705, at *6 (D. Mass. Feb. 22, 2017) (quoting Menge v.

   N. Am. Specialty Ins. Co., 905 F. Supp. 2d 414, 416 (D.R.I. 2012)). The Court must “accept the

   factual averments of the complaint as true, and construe those facts in the light most congenial to

   [Plaintiff’s] cause.” Royal v. Leading Edge Prods., 833 F.2d 1, 1 (1st Cir. 1987). “Dismissal

   can be justified only if it clearly appears that no colorable hook exists upon which subject matter

   jurisdiction can be hung.” Id. Still, “a plaintiff who seeks to bring her suit in a federal forum

   bears the burden of establishing that the federal court has subject-matter jurisdiction,”

   Klimowicz v. Deutsche Bank Nat’l Tr. Co., 907 F.3d 61, 64 (1st Cir. 2018), and “when a federal

   court concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in

   its entirety,” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).




                                                    5
             Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 6 of 17



III.      DISCUSSION

          Defendants argue that because the Court lacks subject matter jurisdiction, the complaint

   must be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1). 1 According to

   Defendants, Congress has stripped the district courts of jurisdiction to adjudicate matters arising

   from the decision to commence removal proceedings or execute removal orders against aliens,

   leaving subject matter jurisdiction over questions of law and fact that arise from an action taken

   to remove an individual from the United States to the courts of appeals. [ECF No. 14 at 11–14].

   Defendants maintain that because Conteh’s claims relate to the execution of his removal order in

   2017 and the subsequently reopened removal proceedings, the Court lacks jurisdiction. [Id. at

   14–15]. Finally, they argue that neither 28 U.S.C. § 1361 nor the APA provides the Court with

   jurisdiction because § 1361 applies only where the duty to be performed is ministerial and the

   duty to perform it is clear, and the APA does not itself create jurisdiction but rather prescribes

   the standards pursuant to which courts review agency actions when there is jurisdiction. [Id. at

   16–22].

          In response, Conteh maintains that Defendants’ arguments and the cases they cite are

   inapposite because he was unlawfully removed. [ECF No. 20 at 1–2]. More specifically, Conteh

   maintains that because his order of removal resulted from his marijuana-related Virginia

   conviction and the Supreme Court subsequently held in Moncrieff that convictions like Conteh’s

   are not aggravated felonies, his order of removal was unlawful and void. [Id. at 2–3].

   Accordingly, Conteh asserts, he should be treated “exactly the same as someone with the same




   1
     Defendants also seek to dismiss the complaint on its merits pursuant to Federal Rule of Civil
   Procedure 12(b)(6) and make various arguments regarding Conteh’s failure to state a claim in
   their briefs. See generally [ECF Nos. 14, 24]. Because, as noted below, the Court finds that it
   lacks subject matter jurisdiction, the Court will not reach these arguments.


                                                     6
         Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 7 of 17



immigration and criminal history who was not actually removed” and that person “would be

allowed to litigate his removal proceedings within the United States.” [Id. at 7–8].

       In their reply, Defendants point out that Conteh’s claim about the unlawfulness of his

removal is logically flawed because his removal order was entered in 2009, before the marijuana

conviction occurred in 2011 and, therefore, Conteh’s removal could not have been premised on

that conviction. [ECF No. 24 at 2–3].

       A.      Subject Matter Jurisdiction

       The INA has two relevant jurisdiction-channeling provisions. First, the section titled

“Exclusive means of review” states that,

       [n]otwithstanding any other provision of law (statutory or nonstatutory), including
       section 2241 of Title 28, or any other habeas corpus provision, and sections 1361
       and 1651 of such title, a petition for review filed with an appropriate court of
       appeals in accordance with this section shall be the sole and exclusive means for
       judicial review of an order of removal entered or issued under any provision of
       this chapter, except as provided in subsection (e). For purposes of this chapter, in
       every provision that limits or eliminates judicial review or jurisdiction to review,
       the terms “judicial review” and “jurisdiction to review” include habeas corpus
       review pursuant to section 2241 of Title 28, or any other habeas corpus provision,
       sections 1361 and 1651 of such title, and review pursuant to any other provision
       of law (statutory or nonstatutory).

8 U.S.C. § 1252(a)(5). Second, the section titled “Consolidation of questions for judicial

review” provides that

       [j]udicial review of all questions of law and fact, including interpretation and
       application of constitutional and statutory provisions, arising from any action
       taken or proceeding brought to remove an alien from the United States under this
       subchapter shall be available only in judicial review of a final order under this
       section. Except as otherwise provided in this section, no court shall have
       jurisdiction, by habeas corpus under section 2241 of Title 28 or any other habeas
       corpus provision, by section 1361 or 1651 of such title, or by any other provision
       of law (statutory or nonstatutory), to review such an order or such questions of
       law or fact.




                                                 7
           Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 8 of 17



Id. § 1252(b)(9).

          The question before the Court is whether Conteh is seeking judicial review of “questions

of law and fact” “arising from any action taken or proceeding brought to remove [him].” 8

U.S.C. § 1252(b)(9). If so, then Conteh’s sole avenue for relief is a petition for review with the

appropriate court of appeals and this Court must dismiss his complaint for lack of subject matter

jurisdiction.

          Section 1252(b)(9)’s “expanse is breathtaking.” Aguilar v. U.S. ICE, 510 F.3d 1, 9 (1st

Cir. 2007). On its face, it “encompasses all questions of law and fact and extends to both

constitutional and statutory challenges.” Id. (internal quotation marks omitted). The provision

“was designed to consolidate and channel review of all legal and factual questions that arise from

the removal of an alien into the administrative process, with judicial review of those decisions

vested exclusively in the courts of appeals.” Id. (emphasis omitted). “In enacting section

1252(b)(9), Congress plainly intended to put an end to the scattershot and piecemeal nature of

the review process that previously had held sway in regard to removal proceedings.” Id.

          Still, § 1252(b)(9)’s jurisdictional bar is not without bounds. The Supreme Court

explored its limits in two recent cases.

          In Jennings v. Rodriguez, a putative class of aliens who had been detained for more than

six months, without bond hearings, during immigration proceedings, asserted claims challenging

the government’s statutory and constitutional authority for continuing to detain them. 138 S. Ct.

830 (2018). Six of eight justices agreed that the district court had jurisdiction over the

respondents’ claims; 2 however, the court declined to “provide a comprehensive interpretation” of

§ 1252(b)(9). Id. at 841 (plurality opinion). In the plurality opinion, Justice Alito explained that



2
    Justice Kagan took no part in the decision of the case.


                                                   8
         Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 9 of 17



the district court had jurisdiction because the respondents were “not asking for review of an

order of removal,” “challenging the decision to detain them in the first place or to seek removal,”

or “challenging any part of the process by which their removability will be determined.” Id.

Justice Alito cautioned against an overexpansive reading of § 1252(b)(9), noting that interpreting

“arising from” in an “extreme way” could lead to “results that ‘no sensible person could have

intended.’” Id. at 840 (quoting Gobeille v. Liberty Mut. Ins. Co., 136 S. Ct. 936, 943 (2016));

see also id. (listing illustrative examples of “staggering results” that could follow if “arising

from” were read too broadly, including lack of jurisdiction over (1) a detained alien’s claim for

inhumane conditions of confinement, (2) a detained alien’s state-law claim against a guard for

assault, or (3) an alien’s personal injury claim related to a car accident that occurred on the way

to a detention center). As further justification for imposing limits on § 1252(b)(9)’s scope,

Justice Alito noted that interpreting it too broadly would “make claims of prolonged detention

effectively unreviewable” because “[b]y the time a final order of removal was eventually

entered, the allegedly excessive detention would have already taken place.” Id. In dissent,

Justice Breyer, writing for Justices Ginsburg and Sotomayor, agreed that § 1252(b)(9) provided

no jurisdictional bar, but took it a step further, reasoning that § 1252(b)(9) applied only “with

respect to review of an order of removal.” Id. at 876 (Breyer, J., dissenting) (alteration omitted)

(quoting 8 U.S.C. § 1252(b)). Although he concurred in the judgment, Justice Thomas, joined

by Justice Gorsuch, concluded that the district court lacked jurisdiction because detention is an

action taken to remove an alien and, therefore, questions regarding detention “arise from” an

action taken to remove an alien. Id. at 855 (Thomas, J., concurring).

       The next year, in Nielsen v. Preap, 139 S. Ct. 954 (2019), which also concerned detention

without a bond hearing, Justice Alito, joined by Chief Justice Roberts and Justice Kavanaugh,




                                                  9
        Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 10 of 17



concluded that because the respondents were not seeking review of a removal order, challenging

a detainment decision, or challenging part of the process by which their removability would be

determined, § 1252(b)(9) was not a jurisdictional bar. Id. at 962. This time around, Justice

Breyer, whose dissent was joined by Justices Ginsburg, Sotomayor, and Kagan, did not

specifically address jurisdiction under § 1252(b)(9) but implicitly concluded that the court had

jurisdiction by reaching the merits of the case. See generally id. at 976–85 (Breyer, J.,

dissenting). Justice Thomas, joined by Justice Gorsuch, reiterated his stance that “no court has

jurisdiction to decide questions concerning detention of aliens before final orders of removal

have been entered.” Id. at 973 (Thomas, J., concurring).

       Thus, although the Supreme Court has not provided a bright-line rule regarding the

distinction between claims that are subject to § 1252(b)(9)’s jurisdictional bar and claims that are

not, it has provided useful, albeit general, guidance. Justice Alito’s framework is particularly

instructive. In concluding that the claims in Jennings were not subject to § 1252(b)(9)’s

jurisdictional bar, he seems to have set forth three categories of claims that are: (1) cases where

an alien is seeking review of an order of removal; (2) cases where an alien is seeking review of

the government’s decision to detain him or seek removal; and (3) cases where an alien is seeking

to challenge “any part of the process by which [the alien’s] removability will be determined.”

138 S. Ct. at 841 (plurality opinion); see also Nielsen, 139 S. Ct. 962 (“As in Jennings,

respondents here are not asking for review of an order of removal; they are not challenging the

decision to detain them in the first place or to seek removal [as opposed to the decision to deny

them bond hearings]; and they are not even challenging any part of the process by which their

removability will be determined. Under these circumstances, we held in Jennings, § 1252(b)(9)

does not present a jurisdictional bar.” (alteration in original) (internal citations and quotation




                                                  10
        Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 11 of 17



marks omitted)); Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1907

(2020) (“As we have said before, § 1252(b)(9) ‘does not present a jurisdictional bar’ where those

bringing suit ‘are not asking for review of an order of removal,’ ‘the decision . . . to seek

removal,’ or ‘the process by which . . . removability will be determined.’” (alteration in original)

(quoting Jennings, 138 S. Ct. at 841 (plurality opinion))); Nasrallah v. Barr, 140 S. Ct. 1683,

1690 (2020) (“[A] noncitizen’s various challenges arising from the removal proceeding must be

consolidated in a petition for review and considered by the courts of appeals. [C]onsolidating the

issues arising from a final order of removal, eliminating review in the district courts, and

supplying direct review in the courts of appeals . . . expedites judicial review of final orders of

removal.” (internal citations and quotation marks omitted)).

       Under Justice Alito’s analytical framework, which a majority of the Justices seem to have

endorsed in Regents, see Regents, 140 S. Ct. at 1907, Conteh’s claims appear to fit squarely into

the third category of cases that are subject to § 1252(b)(9)’s jurisdictional bar. Conteh seeks to

challenge the “process by which [his] removability will be determined,” Jennings, 138 S. Ct. at

841, specifically, the permissibility of being forced to advocate against his removal via

videoconference rather than in person, see generally [Compl.].

       Other aspects of Justice Alito’s plurality opinion in Jennings also support the conclusion

that this Court lacks jurisdiction to consider Conteh’s claims. Justice Alito was cautious about

an overly broad interpretation of § 1252(b)(9) fearing that it could result in an alien never being

able to bring his or her claim. This concern is not implicated here. Unlike the aliens in Jennings,

Conteh will not be deprived of the opportunity for judicial review regarding his claim. After his

removal hearing, if he is ordered removed, he can challenge the validity of the final order of

removal and raise his arguments in a petition for review in the appropriate court of appeals. See




                                                 11
        Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 12 of 17



Aguilar, 510 F.3d at 14 (“The petitioners unquestionably have the right, under the INA, to raise

these claims before the immigration judge, before the Board of Immigration Appeals (BIA), and

ultimately before the court of appeals.”). Thus, Conteh’s claim is not of the now or never variety

that appears to have fueled Justice Alito’s apprehension. Rather than involving claims that are

truly collateral to the removal decision (e.g., a car accident, an assault claim), see Jennings, 138

S. Ct. at 840, here Conteh is attacking the very heart of the procedure by which his removability

will be determined.

       Concluding that the Court lacks subject matter jurisdiction is also consistent with First

Circuit case law. For instance, in Aguilar, certain of the aliens’ claims were based on an alleged

deprivation of their right to counsel in connection with removal proceedings. 510 F.3d at 13.

There, the First Circuit held that § 1252(b)(9) precluded the district court’s review of the

right-to-counsel claims because “[b]y any realistic measure, the alien’s right to counsel is part

and parcel of the removal proceeding itself” and “allowing aliens to ignore the channeling

provisions of section 1252(b)(9) and bring right-to-counsel claims directly in the district court

would result in precisely the type of fragmented litigation that Congress sought to forbid.” Id. at

13–14. More generally, the First Circuit stated that it would “read the words ‘arising from’ in

section 1252(b)(9) to exclude claims that are independent of, or wholly collateral to, the removal

process.” Id. at 11; see also Cano-Saldarriaga v. Holder, 729 F.3d 25, 27 (1st Cir. 2013) (“The

[INA] authorizes federal courts to review only final order[s] of removal issued by the BIA. . . .

A final order is not limited to a determination of removability, but includes all matters on which

the validity of the final order is contingent.” (second alteration in original) (internal citations and

quotation marks omitted)). Here, Conteh’s claim cannot be said to be “independent of” or

“collateral to” his removal proceeding. In fact, one of his primary arguments is that Defendants’




                                                  12
        Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 13 of 17



refusal to return him to the United States has “interfered with his ability to consult with his

attorneys and prepare for his upcoming removal hearings,” [Compl. ¶ 59], which is the type of

right-to-counsel claim that the First Circuit expressly held fell within § 1252(b)(9)’s reach.

       Recent out-of-circuit cases support the same conclusion. See, e.g., E.O.H.C. v. Sec’y

U.S. Dep’t of Homeland Sec., 950 F.3d 177, 188 (3d Cir. 2020) (holding that § 1252(b)(9)

barred claim related to statutory right to counsel because it was “tied to the removal proceedings

themselves” and the “court of appeals can redress any deprivation of counsel in the removal

proceedings before the alien is removed”); P.L. v. U.S. ICE, No. 19-cv-01336, 2019 WL

2568648, at *3 (S.D.N.Y. June 21, 2019) (holding that § 1252(b)(9) precluded consideration of

the plaintiffs’ challenge to the government’s policy of requiring them to appear for removal

proceedings through videoconference because “[h]ow immigrants appear for removal

proceedings constitutes part of the process of these proceedings”).

       Additionally, as Defendants note, there is a recent, materially indistinguishable case in

which a district court dismissed a plaintiff’s complaint for lack of subject matter jurisdiction,

which—although not binding on this court—is instructive. [ECF No. 14 at 15–16]. In Anaya

Murcia v. Godfrey, an alien who had been lawfully removed from the United States brought an

action to obtain a court order requiring the Government to facilitate his return to the United

States so that he could participate in his reopened removal proceedings. No. 19-cv-00587, 2019

WL 5597883 (W.D. Wash. Oct. 10, 2019), report and recommendation adopted, 2019 WL

5589612 (W.D. Wash. Oct. 30, 2019). 3 The plaintiff alleged violations of the INA, the APA, the

Due Process Clause, the Mandamus Act, and the All Writs Act, and sought declaratory and



3
 The case is currently on appeal before the Ninth Circuit but the parties are mediating the claims
and have not yet filed their briefs. See generally Anaya Murcia v. Godfrey, No. 19-35913 (9th
Cir. 2019).


                                                 13
        Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 14 of 17



injunctive relief. Id. at *2. The court concluded that the INA’s jurisdiction-channeling

provisions stripped the district court of jurisdiction because the plaintiff’s claims arose from his

pending removal proceedings. Id. at *5. More specifically, the court concluded that the

complaint raised the following legal questions, which were all tied directly to the plaintiff’s

pending removal proceedings:

       •   If a person who has been lawfully removed prevails on a motion to reopen, is
           he or she entitled to be returned to the United States to participate in the
           reopened removal proceedings? In other words, does the right to file a motion
           to reopen and continue to seek relief from abroad include the right to be present
           at reopened removal proceedings?
       •   Is there a statutory right to be present at one’s own removal proceedings?
       •   Do the INA’s statutory safeguards to ensure fair removal hearings—the right to
           a reasonable opportunity to examine the evidence, present evidence of one’s
           own, and cross-examine the government’s witnesses—require that a noncitizen
           be present during his or her removal proceedings?
       •   Does the Government violate [the plaintiff]’s right to counsel under the INA
           when it prevents him from returning to the United States, thereby allegedly
           impeding his ability to effectively communicate with his attorney and
           meaningfully participate in his removal proceedings?
       •   Is the Government’s refusal to facilitate [the plaintiff]’s return for his removal
           proceedings under ICE Directive 11061.1 arbitrary and capricious in violation
           of the APA?
       •   Does due process in removal proceedings include the right to be present at one’s
           own removal proceedings? Is there a due process violation where an individual
           is abroad and prevented from being physically present during removal
           proceedings such that he is substantially hindered in his ability to testify, present
           witnesses and evidence, consult with his attorneys, and cross-examine the
           government’s witnesses and evidence?
       •   Under the Mandamus Act, does the Government have a ministerial,
           nondiscretionary obligation to allow [the plaintiff] to participate in person in
           his removal proceedings and access his counsel?

Id. at *5–6 (emphasis omitted). The court ultimately concluded that because the plaintiff’s

claims were “inextricably linked” to the pending removal proceedings, they must be “raised in a

petition for review, not in this Court at this time.” Id. at *6. In so finding, the court rejected the

plaintiff’s arguments that “because his motion to reopen was granted, he is entitled to be placed


                                                  14
        Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 15 of 17



back in the same status he had previously: physically present in the United States.” Id. Because

of the reopening, he was back in removal proceedings and, therefore, the legal questions raised in

his complaint arose out of his removal proceedings and were subject to the INA’s jurisdiction

channeling. Id. The court also addressed the Supreme Court’s ruling in Jennings, finding that

there was nothing inconsistent between its decision and Jennings because the plaintiff was

challenging “part of the process by which [his] removability will be determined,” which Justice

Alito had categorized as the sort of challenge district courts lack the jurisdiction to adjudicate.

Id. at *7; see Jennings, 138 S. Ct. at 841 (plurality opinion).

       Conteh contends that his case is distinguishable from Anaya Murcia because the plaintiff

in Anaya Murcia, unlike Conteh, did not contest the lawfulness of his removal. See [ECF No. 20

at 2]. Conteh’s attempt to distinguish Anaya Murcia is unpersuasive. First, Conteh’s argument

that his removal was unlawful rests on the contention that his removal was based on his Virginia

conviction for a marijuana-related offense. Conteh asserts, however, that (1) removal

proceedings were initiated in February 2009, [Compl. ¶ 12], (2) he was ordered removed in

November 2009, [id. ¶ 16], and (3) when he was ordered removed, his Virginia case was

“then-pending,” [id. ¶ 15]. Based on these facts, his removal could not have been based on his

Virginia conviction because, when he was ordered removed, that conviction had not yet

occurred. Second, even assuming Conteh’s removal was unlawful, that fact has no meaningful

bearing on whether this Court has subject matter jurisdiction. Regardless of whether Conteh’s

removal was lawful, he is asking the Court to consider legal questions that are clearly linked to

his pending reopened removal proceeding, the most important of which is: if a person who has

been (un)lawfully removed prevails on a motion to reopen, is he or she entitled to be returned to

the United States to participate in the reopened removal proceedings? The Court finds the




                                                 15
        Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 16 of 17



court’s holding in Anaya Murcia well-reasoned and its analysis thorough and sees no reason to

reach a different result here. 4 Unfortunately for Conteh, given the jurisdiction-channeling

framework set forth in the INA, this Court lacks jurisdiction over his claims.

       Finally, neither 28 U.S.C. § 1361 nor the APA provides the jurisdictional hook that

Conteh needs to survive Defendants’ motion. First, “[m]andamus is regarded as an extraordinary

writ reserved for special situations.” In re City of Fall River, 470 F.3d 30, 32 (1st Cir. 2006).

“The common-law writ of mandamus, as codified in 28 U.S.C. § 1361, is intended to provide a

remedy for a plaintiff only if he has exhausted all other avenues of relief and only if the

defendant owes him a clear nondiscretionary duty.” Heckler v. Ringer, 466 U.S. 602, 616 (1984)

(first citing Kerr v. United States District Court, 426 U.S. 394, 402–03 (1976); then citing United

States ex rel. Girard Tr. Co. v. Helvering, 301 U.S. 540, 543–44 (1937)). Here, Conteh has not

exhausted all other avenues of relief. Second, the APA does not apply if “statutes preclude

judicial review.” 5 U.S.C. § 701(a)(1). On the facts of this case, for the reasons outlined above,

§ 1252(b)(9) precludes judicial review.

       Thus, because the Court lacks subject matter jurisdiction, Conteh’s complaint must be

dismissed. Arbaugh, 546 U.S. at 514.




4
  The only other case the Court has been able to locate where a similarly-situated plaintiff sought
similar relief is Ezenabo v. Customs and Border Prot., No. 18-cv-13584, 2019 WL 2122951
(E.D. Mich. May 15, 2019). In that case, the court did not reach the government’s argument
regarding a lack of subject matter jurisdiction because it concluded that the plaintiff had failed to
“identify any statutory authority imposing a clear duty on Defendants to facilitate his return to
the United States” and, therefore, had failed to state a claim. Id. at *2. Conteh has pointed to no
case where a court considered the issue of subject matter jurisdiction and decided that it had
jurisdiction to adjudicate an alien’s claim that he or she was entitled to be returned to the United
States for reopened removal proceedings.

                                                 16
          Case 1:20-cv-10736-ADB Document 25 Filed 10/29/20 Page 17 of 17



         B.      Conteh’s Motion to Strike

         In support of their motion to dismiss, [ECF No. 13], Defendants filed a memorandum of

  law, [ECF No. 14], as well as a declaration from Immaculata Guarna-Armstrong, an Assistant

  Field Office Director for ICE, [ECF No. 14-1]. Both the memorandum and the declaration assert

  facts regarding Conteh’s criminal history and immigration history. See generally [ECF Nos. 14,

  14-1]. Conteh has moved to strike “[a]ll references to his criminal record or any criminal or

  scandalous act” other than references to his Virginia marijuana conviction, [ECF No. 18 at 1],

  arguing that they are irrelevant to the issues at bar, [ECF No. 19 at 1]. Defendants oppose

  Conteh’s motion, contending that his criminal history is relevant insofar as it sheds light on,

  among other things, how ICE identified him, why removal proceedings were initiated, and why

  he was ordered removed. [ECF No. 23 at 3].

         Because the Court lacks jurisdiction over the case, it cannot rule on Conteh’s motion. 5

IV.      CONCLUSION

         Accordingly, for the reasons stated above, Defendant’s motion to dismiss, [ECF No. 13],

  is GRANTED and Conteh’s motion to strike, [ECF No. 18], is DENIED as moot. Conteh’s

  complaint is DISMISSED without prejudice.

         SO ORDERED.

  October 29, 2020                                              /s/ Allison D. Burroughs
                                                                ALLISON D. BURROUGHS
                                                                U.S. DISTRICT JUDGE




  5
   In any case, in reaching its conclusion regarding its lack of subject matter jurisdiction, the
  Court did not rely on any of the statements Conteh moved to strike.


                                                   17
